Citation Nr: 0304819	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-26 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA benefits under 38 U.S.C.A. § 1151 for a 
dental disability claimed to be caused by hospitalization or 
medical or surgical treatment reportedly provided by the 
Department of Veterans Affairs between August and December 
1984, in December 1985, and in December 1986.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel.


INTRODUCTION

The veteran had active service from December 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1995 by the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to compensation for a dental disability under 
38 U.S.C.A. § 1151.  

A hearing was held at the Board before the undersigned Member 
of the Board in October 2000.  The Board remanded the case 
for additional development in January 2001.  The requested 
development has since been completed to the extent possible, 
and the case is now before the Board for further appellate 
review. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the veteran 
does not have additional disability due to hospitalization or 
medical or surgical treatment provided by VA.


CONCLUSION OF LAW

The criteria for VA benefits pursuant to 38 U.S.C.A. § 1151 
for a dental disability claimed to be caused by 
hospitalization, or medical or surgical treatment provided by 
the VA in August and December 1984, December 1985, and 
December 1986 are not met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

The veteran contends that he is entitled to VA benefits under 
38 U.S.C.A. § 1151 for a dental disability claimed to be due 
to medical treatment provided by VA.  He asserts that the VA 
provided substandard dental work in 1984, 1985, and 1986, and 
that this resulted in additional disability.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107).  VA has now promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Hence, it 
applies in the instant case.  The VCAA eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims and to notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The communications, such as a 
letter dated in November 2001, addressed the VCAA and 
provided the appellant with an explanation of what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has had a hearing.  The RO made 
appropriate attempts to obtain all relevant evidence 
identified by the appellant.  Many private and VA dental 
treatment records have also been obtained.  Although some of 
the records of dental treatment reported by the veteran could 
not be located, the Board concludes that further efforts to 
obtain such records are not warranted as such records no 
longer exist.  The VAMC in Biloxi reported that the records 
were forwarded to the VAMC in Pensacola.  That facility has 
reported that they have no dental records.  For the sake of 
analysis, the Board will presume that the VA dental treatment 
described by the veteran did in fact occur in 1984, 1985, and 
1986.  In this regard, the Board notes that the veteran was 
eligible for dental treatment during that period of time as 
he had established service connection for schizophrenia, and 
has been rated as 100 percent disabled from August 1970.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  In the circumstances of this case, 
a remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Applicable Law and Regulations

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claim was filed before October 1, 1997, 
the version of § 1151 that is applicable to this case is the 
earlier version that is applicable to claims filed before 
October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).  Thus, the veteran is not required 
to show an element of fault on the part of the VA.  
Nevertheless, he must show that the VA treatment resulted in 
additional disability.  

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.358.  

III. Background Information

The veteran is claiming that he developed recurrent 
carbuncles and recurrent infections with cysts in his mouth 
as a result of the content of certain amalgams and an 
accidental injection to his tongue during a visit to a VA 
medical facility for dental services at some point in late 
1984.  The veteran testified in support of his claim during a 
hearing held before the undersigned Member of the Board in 
Washington DC in October 2000.  He reported that in 1984 he 
went to a VA dentist in Biloxi, Mississippi, and the dentist 
did work on some of his teeth.  The veteran reported that the 
dentist accidentally stuck him in the tongue with a 
hypodermic needle and his tongue stayed numb for quite a few 
days and did something to his speech.  The veteran reported 
that he subsequently developed cysts.  He reported that 
another dentist named Dr. Marchi told him that there was too 
much mercury in his mouth, and that it was causing the cysts.  

In an April 1992 letter, a private family physician, Dr. 
Irvin, indicated that "[i]t is not possible to say directly 
what the cause is but it is possible to consider that the 
reactions have been brought on by the amount of amalgams in 
his mouth."  

Subsequently, in May 1992, a private dentist, Dr. Canada, 
discounted the veteran's allegations and concluded that 
"dental records did not show any unusual circumstances when 
the restorations were placed" and that cultures returned to 
assess the veteran's claim that the amalgams used had excess 
amounts of mercury when triturated were negative.  

An undated letter from a private dentist, Dr. Marchi, was 
sent by the veteran's representative to the RO in April 1997.  
In that letter, the private dentist diagnosed the veteran 
with various dental conditions, including shrapnel in oral 
tissues and cheeks, and he opined that "several metal spheres 
which appear on the PA X-ray . . . may be related to the 
cysts he is complaining of." 

The evidence which has been presented also includes numerous 
VA dental and medical treatment records.  A VA mental health 
clinic record dated in June 1994 shows that the veteran 
complained of being somewhat tongue tied from his use of 
thorazine.  The examiner noted that the veteran was out of 
Artane, which may be why he was tongue tied.  

A VA ear, nose and throat clinic record dated in September 
1997 shows that the veteran complained of having a lesion of 
the left bucal mucosa.  On examination, no lesions were seen 
or palpated.  

A VA treatment record dated in March 1999 shows that the 
veteran reported a history of having cysts in his mouth.  He 
said that his teeth were filled at a Biloxi facility in 1984 
and he went back in 1985.  He stated that the mercury was a 
"time bomb" that kept causing the cysts to return.  He 
stated that the only metal that would work in his mouth was 
gold.  

Finally, the report of a dental and oral examination 
conducted by the VA in April 2002 shows that the veteran gave 
a history of having been shot in the face with a shotgun.  He 
also reported that in 1984 he was being treated at a VA 
facility and the dentist gave him a shot of anesthetic in his 
tongue.  He stated that at about the same time he received 
amalgam restorations in his teeth.  He claimed that the shot 
in his tongue and the restorations in his teeth caused a 
tumor in his mouth which had to be removed.  He said that 
since that time there had been several other cysts that had 
to be removed from his face and jaws.  He claimed that he 
currently had several cysts that were scheduled to be removed 
by his oral surgeon, his dermatologists, and his plastic 
surgeon.  He was concerned that here were additional cysts or 
tumors forming in his face.  

On physical examination, the veteran claimed that he had 
numbness in his lower lip and tongue.  He claimed that he had 
difficulty speaking.  He also claimed that he had difficulty 
chewing his food.  Teeth numbers 1, 16, 18, 19, 30 and 32 
were missing.  Numbers 18 and 19 could be restored with a 
prosthesis.  The range of motion was within normal limits.  
On X-ray, he had metal pellets in the soft tissue throughout 
his face.  A dental exam and a panorex were done.  There were 
caries in teeth numbers 8, 9, 20, 28, 29, and 31.  Tooth 
number 28 had a periapical abscess.  There was generalized 
light to moderate periodontal disease.  The intra oral tissue 
appeared normal on clinical examination.  The Panorex 
revealed 19 radio opaque areas consistent with shotgun 
pellets.  Palpation of the cheeks and lower lip elicited a 
painful response from the patient.  

The VA examiner stated that:

It is my opinion, that the "shot given 
in the tongue" in 1984, and the dental 
amalgam restorations are not contributing 
to the patient's problems.  The patient's 
complaint of pain in his mouth and of 
cyst development is related to the 
shotgun pellets in the soft tissue of his 
face.  Patients with metal retained in 
soft tissue frequently complain of pain 
if the metal object begins to work its 
way towards the mucosal surface, as is 
the case in his mouth.  The patient is 
100% service connected and can seek care 
for his dental problems at any VA 
[facility] at anytime.

IV.  Analysis

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for benefits under 38 U.S.C.A. § 1151, for 
disability alleged to be caused by hospitalization or medical 
or surgical treatment provided by VA.

The medical statements from Dr. Canada, Dr. Marchi, and the 
VA dentist all weigh against the claim as they suggest that 
the veteran's problems with cysts in his mouth are not 
related to the dental work done by the VA.  The latter two 
opinions attribute the veteran's problems to the metal 
particles in his face which are residuals of a shotgun wound.

Although Dr. Irvin stated in his April 1992 letter that it 
was "possible to consider" that the reactions in the 
veteran's mouth had been brought on by the amount of amalgams 
in his mouth, this opinion does not provide an adequate basis 
to support the claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).   In addition, while Dr. 
Marchi's report, Dr. Canada's report and the VA examiner's 
report were written by dentists, the report from Dr. Irvin is 
not from a specialist.  Therefore, it cannot be said that the 
evidence supports a finding that there was an increase in the 
degree of disability as a result of the VA dental work.  

Although the veteran has offered his own opinion that he had 
an increase in disability due to the dental treatment given 
by VA, the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For the foregoing reasons, the Board finds that a dental 
disability was not caused by hospitalization or medical or 
surgical treatment provided by VA.  Accordingly, the Board 
concludes that the criteria for benefits under 38 U.S.C.A. 
§ 1151, for a dental disability claimed to be caused by 
hospitalization or medical or surgical treatment provided by 
VA, are not met.  


ORDER

Compensation under 38 U.S.C.A. § 1151, for additional dental 
disability claimed to be caused by hospitalization or medical 
or surgical treatment provided by VA, is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

